Citation Nr: 1400917	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-35 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence was submitted to reopen a previously denied claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which reopened and denied the Veteran's claim of entitlement to service connection for a low back disability.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  

For reasons discussed below in the REMAND portion of the decision, the reopened claim of entitlement to service connection for a low back disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2006 rating decision the VA RO denied reopening the claim of entitlement to service connection for low back pain.

2.  The evidence associated with the claims file subsequent to the November 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for low back pain has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a low back disability and is remanding this matter for further evidentiary development.  Any error relating to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), with respect only to the new and material evidence issue is rendered moot by this completely favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  There is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the new and material evidence issue on appeal.

Analysis

The Veteran previously sought service connection for a low back disability.  He filed his original claim of entitlement to service connection in May 1971.  A June 1971 rating decision denied the Veteran's low back disability claim on the basis that the Veteran had back pain that pre-existed service and the evidence of record did not establish that while on active duty the Veteran's back disability increased in severity beyond its natural progression.  A November 2006 rating decision more recently denied the Veteran's low back disability claim on the basis that the Veteran had submitted evidence that was new, but not material.  At the time of this denial, statements from the Veteran, service treatment records, and VA treatment records were considered.  The Veteran did not appeal this rating decision, nor did he submit any new and material evidence within a year of the November 2006 rating decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011).  The January 2006 RO decision is the last final denial of this claim.  

The new evidence submitted since the November 2006 rating decision consists of additional statements from the Veteran, additional VA treatment records, buddy statements, and two private medical opinions.  

The June 2008 private medical opinion of Dr. L.W. provided a diagnosis of degenerative disc disease of his cervical and lumbar spine.  Dr. L.W. noted that it was her opinion that the Veteran's spinal conditions were initiated as a result of his in-service trauma.  A similar opinion was also provided in August 2009.  In that opinion, Dr. L.W. addressed the Veteran's allegedly pre-existing back condition and noted that the injuries that the Veteran sustained in service more likely than not worsened any pre-existing back condition.  

The opinions from Dr. L.W. provide a nexus opinion that would establish service connection for a low back disability by aggravation, the reason for the previous denial.  The opinions thereby satisfy the low threshold requirement for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim for service connection for a low back disability is reopened.      


ORDER

As new and material evidence has been received with regard to the previously denied claim of entitlement to service connection for a low back disability, to this extent only, the appeal is granted.  


REMAND

As discussed above, the opinions from Dr. L.W. establish a nexus between documented in service back injuries and the Veteran's current low and thoracic spine symptomatology.  Dr. L.W. repeatedly diagnosed the Veteran as having mechanical low back pain.  Mere pain without an underlying disease process is not a disability by which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  However, Dr. L.W. also referred to a recent VA MRI had shown degenerative disc disease throughout the entire spine.  The existing VA records only refer to degenerative disc disease of the cervical spine.  

In light of the Veteran's back injury in service, his complaints of back pain since active service, and the private medical opinions suggesting that he has a low and thoracic spine disorder that was caused by or aggravated by his active service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   The RO/AMC should also request the Veteran's complete VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, to include VAMC records, and any other records identified by the Veteran, should be obtained and added to the claims file.  A specific request should be made for any X-ray, MRI, or CT scan studies.

2.  After the foregoing has been completed, the Veteran should be afforded a VA spine examination.  All indicated studies should be performed.  The claims file should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  Following the claims file review, physical examination, and interview of the Veteran, the examiner should provide an opinion as to the following questions:

a.  Identify/diagnose any current disability of the lumbar and thoracic spine.  If a diagnosis cannot be made, the examiner should reconcile his/her findings with those made by Dr. L.W..  

b.  Whether there is clear and unmistakable (i.e. undebatable) evidence that any low back disability pre-existed his active service.

i.  If the answer to the first question is in the affirmative, whether there is evidence that any low back disability increased in severity during his active service.

ii.  If the Veteran's preexisting low back disability increased in severity or worsened while he was in service, whether there is clear and unmistakable evidence (i.e. undebatable) that the low and mid back disability was not aggravated in service beyond its normal progression.

c.  If the answer to question (a) is in the negative (i.e., that the low back disability did not preexist service), whether it is at least as likely as not (a 50 percent probability or greater) that any low back disability had its onset in service or is otherwise etiologically related to active service.  

In answering parts (b) and (c), the examiner should reconcile his/her opinion with statement/opinions received from Dr. L.W. in June 2008 and August 2009.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AMC/RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered on appeal.  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


